588 S.E.2d 472 (2003)
357 N.C. 506
In the Matter of: Isaiah STRATTON, DOB: 10-01-85 Solomon Stratton, DOB: 03-20-89 Tanna Stratton, DOB: 08-24-90 Rachel Stratton, DOB: 04-14-92 Simon Stratton, DOB: 03-01-94 Michelle Stratton, DOB: 08-24-95 Maria Stratton, DOB: 09-06-96 Stephanie Stratton, DOB: 10-28-97 Leah Stratton, DOB: 07-02-99.
No. 490P03.
Supreme Court of North Carolina.
October 1, 2003.
Michael Schmidt, for Schmidt.
Kristin A. Jordan, Tina R. Ridge, Shelby, for Kathy Stratton.
Tyrone C. Wade, Associate County Attorney, for Mecklenburg County DSS.
Sheila G. Passenant, Attorney Advocate, for Guardian ad Litem.
Brett A. Loftis, for Council for Children.
*473 Prior report: ___ N.C.App. ___, 583 S.E.2d 323.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondent (Jack Stratton) in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Petitioner (Mecklenburg County Department of Social Services), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 1st day of October 2003."
Upon consideration of the petition filed by Respondent (Jack Stratton) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of October 2003."